 1   McGREGOR W. SCOTT
     United States Attorney
 2   GRANT B. RABENN
     PAUL A. HEMESATH
 3   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:18-CR-00238-JAM
12                 Plaintiff,
                                                      PRELIMINARY ORDER OF
13           v.                                       FORFEITURE
14   NATHAN PAUL BARNES,
15                  Defendant.
16

17           Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Nathan Paul Barnes, it is hereby ORDERED, ADJUDGED, AND DECREED as follows:

19           1.    Pursuant to 21 U.S.C. § 853(a), defendant Nathan Paul Barnes’ interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of according

21 to law:

22                 a.      Approximately $34,653.76 seized from Golden 1 Credit Union account number
                           1708952, plus all accrued interest,
23                 b.      Approximately $25,000.00 seized from JP Morgan Chase account number
                           339289958, plus all accrued interest,
24                 c.      Approximately $23,011.24 seized from JP Morgan Chase account number
                           889999806, plus all accrued interest,
25                 d.      Approximately $15,251.88 seized from Bank of America account number
                           325102443538, plus all accrued interest, and
26                 e.      Approximately $41.68 seized from Bank of America account number
                           325102443457, plus all accrued interest.
27

28           2.    The above-listed property constitutes or is derived from proceeds obtained, directly or


                                                        1
                                                                                     Preliminary Order of Forfeiture
 1 indirectly, as a result of violations of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(C).

 2          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 3 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

 4 Marshals Service, in its secure custody and control.

 5          4.      a.      Pursuant to 21 U.S.C. § 853(n) and Local Rule 171, the United States shall

 6 publish notice of the order of forfeiture. Notice of this Order and notice of the Attorney General’s (or a

 7 designee’s) intent to dispose of the property in such manner as the Attorney General may direct shall be

 8 posted for at least 30 consecutive days on the official internet government forfeiture site

 9 www.forfeiture.gov. The United States may also, to the extent practicable, provide direct written notice

10 to any person known to have alleged an interest in the property that is the subject of the order of

11 forfeiture as a substitute for published notice as to those persons so notified.

12                  b.      This notice shall state that any person, other than the defendant, asserting a legal

13 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

14 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

15 within thirty (30) days from receipt of direct written notice, whichever is earlier.

16          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

17 will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), in which all interests will be

18 addressed.

19          6.      Within sixty (60) days from entry of a Final Order of Forfeiture forfeiting the above-

20 listed property, the U.S. Marshals Service shall return the following assets, plus any accrued interest, to

21 defendant Nathan Paul Barnes through attorney Michael Hansen:

22                  a.      Approximately $16,800.00 in U.S. Currency,
                    b.      Approximately $3,000.00 in U.S. Currency,
23                  c.      Approximately $2,800.00 in U.S. Currency,
                    d.      Approximately $3,000.00 in U.S. Currency,
24                  e.      Approximately $2,300.00 in U.S. Currency,
                    f.      Approximately $2,000.00 in U.S. Currency, and
25                  g.      Approximately $1,500.00 in U.S. Currency.
26          SO ORDERED this 8th Day of November, 2019.

27
                                                                    /s/ John A. Mendez____________
28                                                                  JOHN A. MENDEZ
                                                                    United States District Court Judge

                                                           2
                                                                                           Preliminary Order of Forfeiture
